Decided that a final decree which has been regularly entered upon a bill taken as confessed will not he set aside upon the mere affidavit of the fendant that he is advised he has a good defence on the merits. — He must either state the nature and facts of his defence in the affidavit upon which his application is founded, or must move upon the answer which he proposes to put in, so that the court can see what that defence is. And that, in either case, the complainant is entitled to service of a copy of the answer or affidavit upon which the motion is based.
Order of the vice chancellor denying application of defendants to vacate decree, affirmed with costs.